Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 October 2022 was filed after the mailing date of the Non-Final Rejection on 24 June 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process/or process performed by pen and paper of determining consumption data without significantly more. 
The claim(s) recite(s):
Regarding claim 1, the claim recites steps for identifying status information, examiner notes that the brain has the capability of identifying information, and providing information, which a brain can provide vocally. Examiner further notes that though servers and clusters are mentioned the functionality of the claim is two steps, (1) identify and (2) provide. Claim 1 has 2 steps with no specificity in functionality, it merely identifies and provides a status information. It recites steps for metering performed by the remote server, but this step is not performed by the instructions. Identifying information is performed mentally every day by humans. Providing the information is a generic step that merely attempts to generically link the abstract idea of identifying into practical application. Nothing in the claim indicates not providing the information in another instance, which is the key solution to reduce overburdening of the server. Therefore nothing prevents not sending the information in another instance, or sending the information regardless of the status. Furthermore nothing the claims recites particular or specific device that performs the “identifying” and “providing” steps, but merely recites generically “instructions” that perform such steps. The identifying steps can be performed mentally, and the providing steps is well-understood routine and conventional activity supported under Berkheimer and therefore the examiner believes that the claims are ineligible. The courts determined in Affinity Labs v. DirecTV that no specific detail was provided to accomplish the improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. Furthermore the courts held in Intellectual Ventures v. Symantec that the claims did not have any limitations that directly addressed the improvement of the filtering system by shrinking the protection gap and mooting the volume. 
Regarding claims 2-7, the claims are directed to identifying the type of data provided in the indication, receiving and sending indications, and collecting information all of which can be performed mentally or generically linking the abstract idea to a particular technological field. Identifying information that is received all fall under mental processes. Examiner notes the functionality provided in the claims is minimal, and broad enough that it does not limit the use of the abstract idea. 
This judicial exception is not integrated into a practical application because the functionality is merely 2-steps identifying, and receiving/providing, the other elements are insignificant and merely provide a general linking the user of the judicial exception to a particular technological environment/field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not modify or transform the steps of (1) identify and (2) provide information and are conventional extra solution activity. 
	Regarding claims 8-20. The claims inherit the same rejection as claims 1-7 above for reciting similar limitations. 

	Examiner notes for overcoming the current 35 U.S.C. 101 rejection. 
	(1) Providing specificity in additional steps/limitations that do more than “generally linking the user of the judicial exception to a particular technological environment”. The current steps of “identify” and “provide” provide no functional specificity. 
	(2) Providing language of not providing consumption information in response to the status, which would result in not overburdening the server. 

Response to Arguments
Regarding applicants arguments directed at the rejection of claims 1-20 under 35 U.S.C. 101 for being directed to an abstract idea. 
Applicant argues that the solution is to reduce overburdening processors of the server, but the claims are not directed at the functionality of the server. Identifying information is performed mentally every day by humans. Providing the information is a generic step that merely attempts to generically link the abstract idea of identifying into practical application. Nothing in the claim indicates not providing the information in another instance, which is the key solution to reduce overburdening of the server. Therefore nothing prevents not sending the information in another instance, or sending the information regardless of the status. Furthermore nothing the claims recites particular or specific device that performs the “identifying” and “providing” steps, but merely recites generically “instructions” that perform such steps. The identifying steps can be performed mentally, and the providing steps is well-understood routine and conventional activity supported under Berkheimer and therefore the examiner believes that the claims are ineligible. The courts determined in Affinity Labs v. DirecTV that no specific detail was provided to accomplish the improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. Furthermore the courts held in Intellectual Ventures v. Symantec that the claims did not have any limitations that directly addressed the improvement of the filtering system by shrinking the protection gap and mooting the volume. 
Applicant argues that the invention is directed to an edge network. Examiner notes that no specifics to operation of an edge network are recited. No specifics are provided that distinctly differentiate operation between a normal network and an edge network. Adding an edge network is considered to be extra solution activity as the claims are not adapted in a meaningful way to operate specifically in an edge network. Furthermore Fig 1 clearly shows the metering and registration service are not part of the edge network but part of the computing environment 100. Furthermore 0022;0047 indicates that the edge network can be a public or private cloud, a data center, an on premise data center, a distributed data center, third-party data center, or a data center that serves an enterprise. Therefore the examiner believes that the edge network is not meaningfully incorporated in the claims, and merely is used to receive information that is used by the invention and is an extra-solution activity. The applicant further argues that previous solutions over-burden communication of the server but the server is not part of the edge network. Furthermore if the service is enabled and is consuming data then it would report the resource consumption. Therefore a service that is not enabled would not be consuming data and then would not be reporting data as is not operational, because how can a turned off service be reporting data since it is turned off, in conclusion it is not evident that it would result in a reduction of communication. The entirety of the functionality is identifying and providing information, which can be performed mentally/use of pen and paper. 

	Examiner notes for overcoming the current 35 U.S.C. 101 rejection. 
	(1) Providing specificity in additional steps/limitations that do more than “generally linking the user of the judicial exception to a particular technological environment”. The current steps of “identify” and “provide” provide no functional specificity. 
	(2) Providing language of not providing consumption information in response to the status, which would result in not overburdening the server. 

Regarding applicants arguments directed at the 112(b) rejection directed at “powered on”. Examiner respectfully withdraws the rejection of claims 112(b) but points that the applicant amended to “enabled” but enable is not provided in the specification and therefore a 112(a) rejection is issued below.

Regarding applicants arguments on pages 8-12 directed at the rejection of 102:
The applicant argues that the prior art does not disclose “in response to the status indicating that the service is enabled”. Examiner respectfully disagrees and points to the status being part of the resource consumption data and therefore nothing prevents the interpretation that the resource consumption data itself is an indication of an enabled service as it is hosted and therefore consuming data. Hosted applications still require storage for actually hosting the application. Examiner notes that the claim language is extremely broad with no definition for what the status actually entails. 
Yum teaches 0080; 0089; the CUP module receives data from the cloud service brokering facility hosting the service which can be an application see 0051 and 0063, the data includes usage information and performance information as well as connection activation time and therefore it is reporting the information related to the service which is hosted see 0025-0026. Therefore since the service is hosted, then it must be consuming resources and therefore in combination with resource usage information it is equivalent to the status.

	Examiner notes for overcoming the current 35 U.S.C. 102 rejection:
	(1) Amending the claim to recite the resource consumption data comprising resources consumed by the service, and a status that indicates if the service is enabled.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 recite “enabled” or “not enabled”. A review of the specification does not yield any disclose of “enabled” or “not enabled”. Examiner advises returning “powered on” into the claims and provide clarity in the response if the applicant is intended “powered on” is referring to the software service, or the hardware hosting the service. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yum et al. (US 20150067171 A1) 

Regarding claim 1, Yum  teaches a non-transitory computer readable storage medium comprising instructions stored thereon that, when executed by a processor, cause the processor to: (0246; Non-transitory computer readable medium with instructions when executed by a processor perform functionality of the invention)
identify, at a cluster of nodes, (0138; distributed application; 0108; cluster of resource in a distributed topology)  resource consumption data (0018; usage and consumption of resource) including a status (0080; activation information; 0120; activity log) that indicates whether a service hosted (0025-0026; hosted SAAS) on the cluster of nodes(0138; distributed application; 0108; cluster of resource in a distributed topology)  is enabled, (0080; activation information) (all citations above; the system hosts SAAS applications on a distributed edge network, the software service is hosted and active on the infrastructure; and collects usage/performance/consumption data) 
a type of a resource being consumed by the service, (0049; types of storage; 0051; application types informs which resources to apply to it; 0069; 0080-0081; other types of resources)
and a quantity of the resource being consumed by the service, (0018;  0082; 0085; 0088; usage and consumption of resource including how much is used)
 and in response to the status indicating that the service is enabled, (0025-0026; hosted service, 0051;0063; hosted service includes an application ;0080;0089; The CUP collects information for the service brokering system for collecting data the information including a connection activation time therefore “enabled” is equivalent to hosting the service since if it is hosted and reachable then it must be consuming some type of resource and therefore is enabled, and it is reachable and therefore is equivalent to enabled) 
provide, to a remote server (cloud service brokering facility)  in communication with the cluster of nodes, (0025-0026; resource devices; (0138; distributed application; 0108; cluster of resource in a distributed topology)) the resource consumption data, (0080-0083; teaches gathering usage/consumption/utilization metrics and service load on resources information and generating a report; 0057; 0089; 0096-0097; the metrics are collected from the edge network (see mapping for edge network above), by the cloud service brokering facility modules (equivalent to remote server))
wherein the remote server (cloud service brokering facility) meters resource consumption (calculates cost based on usage) based on the resource consumption data.  (0057; 0071; 0094; 0101; 0103; the cloud service brokering facility modules, calculate cost, and 0068; updates the cost information)

Regarding claim 8, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form an apparatus claim, Yum teaches An apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus (0246-0247; system with memory storing instructions executed by hardware)

Regarding claim 15, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form a method claim Yum teaches (0015; methods)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 20150067171 A1) in view of Zeng et al. (US 20200145283 A1)

Regarding claim 2, Yum teaches the storage medium of claim 1, and is disclosed above, wherein the status indicating whether the service hosted on the cluster of nodes is enabled (see mapping in claim 1 + 0025-0026; hosted service, 0051;0063; hosted service includes an application ;0080;0089; The CUP collects information for the service brokering system for collecting data the information including a connection activation time therefore “enabled” is equivalent to hosting the service since if it is hosted and reachable then it must be consuming some type of resource and therefore is enabled, and it is reachable and therefore is equivalent to enabled) an edge network (0134; edge network) hosting the cluster of nodes (0138; distributed application; 0108; cluster of resource in a distributed topology)  
Yum does not explicitly teach wherein the status indicating whether the service hosted on the cluster of nodes is enabled includes a second indication of whether an edge network hosting the cluster of nodes is in a dark-site mode
In an analogous art Zeng teaches wherein the status indicating (health status and if it is reachable or not) whether the service hosted on the cluster of nodes is enabled (health status and if it is reachable or not) includes a second indication of whether a network hosting the cluster of nodes is in a dark-site mode (0018; determine the health status of the cluster running a service; 0026; including determining if the node is reachable (equivalent to dark-site or not)) 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Yum to include indications of a service running or if a network is down as is taught by Zeng
	The suggestion/motivation for doing so is for improving communication technology in distributed networks [0004-0008]

Regarding claim 3, Yum teaches The storage medium of claim 1, and is disclosed above, Yum does not explicitly teach comprising instructions stored thereon that, when executed by a processor, further cause the processor to receive an indication that communication with the remote server is interrupted
In an analogous art Zeng teaches comprising instructions stored thereon that, when executed by a processor, further cause the processor to receive an indication that communication with the remote server is interrupted (0197; server running instructions; 0028; health status indication that the node is unreachable and does not provide a heart beat packet to the server)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Yum to include indications that network communication is interrupted as is taught by Zeng
	The suggestion/motivation for doing so is for improving communication technology in distributed networks [0004-0008]

Regarding claim 9, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form an apparatus claim, Yum teaches An apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus (0246; system with memory storing instructions executed by hardware)
Regarding claim 10, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form an apparatus claim, Yum teaches An apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus (0246; system with memory storing instructions executed by hardware)
Regarding claim 16, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form a method claim Yum teaches (0015; methods)
Regarding claim 17, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form a method claim Yum teaches (0015; methods)

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 20150067171 A1) in view of Zeng et al. (US 20200145283 A1) in view of Campbell et al (US 20210405097 A1)

Regarding claim 4, Yum in view of Zeng teach the storage medium of claim 3, and is disclosed above, Yum in view of Zeng do not explicitly teach comprising instructions stored thereon that, when executed by a processor, further cause the processor to: receive a second indication that communication with the remote server is restored; and provide, in response to receiving the second indication that communication is restored, the resource consumption data to the remote server.  
	In an analogous art Campbell teaches receive a second indication that communication with the remote server is restored; and provide, in response to receiving the second indication that communication is restored, the resource consumption data to the remote server (0019-0020; 0022; 0038; receiving a heartbeat signal indicating that communication has been restored and collection utilization data by the collector server)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Yum in view of  Zeng to include indications that network communication is restored and receiving utilization data as is taught by Campbell
	The suggestion/motivation for doing so is to provide better metering [0001-0004]

Regarding claim 11, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form an apparatus claim, Yum teaches An apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus (0246; system with memory storing instructions executed by hardware)

Regarding claim 18, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form a method claim Yum teaches (0015; methods)

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 20150067171 A1) in view of Kumar Shimoga Manjunatha et al. (US 20200042364 A1) hereinafter KSM

Regarding claim 6, Yum teaches the storage medium of claim 1, and is disclosed above, Yum does not explicitly teach comprising instructions stored thereon that, when executed by a processor, further cause the processor to combine the resource consumption data of the service hosted on the cluster of nodes with second resource consumption data of a second service external to the cluster of nodes
In an analogous art KSM teaches comprising instructions stored thereon that, when executed by a processor, further cause the processor to combine (computing cumulative resource utilization) the resource consumption data of the service hosted on the cluster of nodes (services hosted in a first cluster) with second resource consumption data of a second service external to the cluster of nodes (hosted services in a second cluster) (0065-0066; the system aggregates consumption/usage information for services running in a cluster, and then the system computes cumulative resource consumption for services in different clusters)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Yum to include computing cumulative consumption across multiple network hosting clusters as is taught by KSM
	The suggestion/motivation for doing so is better manage service hosting clusters [0001; 0009-0011]

Regarding claim 13, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form an apparatus claim, Yum teaches An apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus (0246; system with memory storing instructions executed by hardware)

Regarding claim 20, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form a method claim Yum teaches (0015; methods)

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 20150067171 A1) in view of Campbell et al (US 20210405097 A1)

Regarding claim 7, Yum teaches the storage medium of claim 1, and is disclosed above, Yum does not disclose comprising instructions stored thereon that, when executed by a processor, further cause the processor to collect the resource consumption data periodically in accordance with a collector configuration
	In an analogous art Campbell teaches comprising instructions stored thereon that, when executed by a processor, further cause the processor to collect the resource consumption data periodically in accordance with a collector configuration (0011; 0014; perodically transmitting metering data including resource utilization levels)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Yum to include receiving resource utilization information periodically as is taught by Campbell
	The suggestion/motivation for doing so is to provide better metering [0001-0004]

Regarding claim 14, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form an apparatus claim, Yum teaches An apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus (0246; system with memory storing instructions executed by hardware)

Claim objections
Claims 5, 12 and 19 are not rejected under the prior art section but stand rejected under 35 U.S.C 101, and 35 U.S.C 112(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alamouti et al. (US 20210042160 A1): [0079] In yet another embodiment, the discovery service 406 is configured to store a complete inventory of nodes and cluster profiles. This inventory includes details of computing resources on all the nodes, status of each node, location of each node, and services available on each node. The inventory further includes the end-to-end network topology to reach each node and the clusters, the reachability of the clusters, and the availability of resources and other pertinent information. In other words, the discovery service 406 has complete visibility to all resources across the edge cloud computing network 300 and can supply this information to dynamically deploy services on any available resource within the network in real-time. In an embodiment, the disclosed architecture uses standard amazon semantics to make it easier for developers to expose the resources in a similar fashion as in case of central cloud resources. [0144] Once a first cluster is formed, the discovery service is configured to allow a new edge cloud computing device that is not part of the first cluster to register with the super edge cloud computing device corresponding to the first cluster. In an embodiment, the discovery service is further configured to allow each of the super edge cloud computing devices to register itself. In an embodiment, the knowledge to form one or more clusters includes profiles of the one or more clusters, details of computing resources associated with the one or more edge cloud computing devices forming the one or more clusters, status & location of the one or more edge cloud computing devices forming the one or more clusters, one or more services available on the one or more edge cloud computing devices forming the one or more clusters, end-to-end network topology to reach each edge cloud computing device forming the one or more clusters, and reachability of the one or more clusters.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451